        Case 1:20-cv-01634-JPC-KNF Document 40 Filed 01/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUAN CARLOS SOTO NUNEZ et al.,                                         :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-1634 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
DKJJ DELI FOOD CORP. et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On August 27, 2020, Plaintiffs filed a Motion for Default Judgment against all Defendants.

(Dkts. 19, 20.) The Court scheduled a hearing on the Motion for Default Judgment. (Dkt. 27.) In

preparation, the Court ordered Plaintiffs to “be prepared to discuss the damages calculations in their

Motion for Default Judgment” and to “provide the calculations used to derive their proposed pre-

judgment interest totals” at the hearing. (Dkt. 30.)

        During that hearing, which took place on January 5, 2021, the Court noted what appeared

to be certain mathematical errors in Plaintiffs’ Motion for Default Judgment, and requested that

Plaintiff submit a revised proposed Default Judgment Order correcting those errors and making

other changes ordered by the Court. At the hearing, Plaintiffs also was directed to submit a letter

to the Court setting forth their pre-judgment interest calculations. The Court is now in receipt of

Plaintiffs’ revised proposed Default Judgment Order (Dkt. 38) and letter explaining their pre-

judgment interest calculations (Dkt. 39).

        The Court has reviewed Plaintiffs’ supplemental letter, and directs Plaintiffs to provide

additional details. Although Plaintiffs’ method calculates the interest accrued between the median

of each pay period to the end of the pay period, it does not account for the interest accrued between

the relevant pay period and January 7, 2021. Accordingly, it is hereby ORDERED that by January
       Case 1:20-cv-01634-JPC-KNF Document 40 Filed 01/15/21 Page 2 of 2

22, 2021, Plaintiffs shall submit a detailed breakdown of their calculation of pre-judgment interest

in this case. In addition to a description of their methodology, Plaintiff must provide the specific

numbers at each step of their calculations.

       SO ORDERED.

Dated: January 15, 2021                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
